DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 20 April 2022 has been entered.

Allowable Subject Matter
Claims 1-3, 6-15, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a flexible light emitting diode (LED) support assembly comprising a first layer, the first layer including a conductive material electrically connected to the LED die; a second layer, the second layer including an electrically insulating material; and a third layer positioned between the first and second layer, the third layer having a first terminal extended electrically connecting tab that extends outward beyond the first layer and the second layer, the first terminal extended electrically connecting tab including exposed solder pads, a number of the exposed solder pads equal to a number of colors of LEDs in the LED die along with the other limitations of the claim.
Aeling et al. (US 2008/0062688 A1), considered the closest prior art, teaches a flexible LED support assembly having a first layer, second layer, and third layer, but does not mention using exposed solder pads associated with LEDs of different colors.
Luk et al. (US 2005/0162850 A1), another close prior art, teaches a flexible LED support assembly with exposed solder pads associated with LEDs of different colors.  However, Luk does not teach the first layer, second layer, and third layer as claimed and further differs from the invention by providing the different colors as different LED dies instead of in an LED die and does not have the same number of exposed solder pads as colors since there is an extra pad for a common line and one of ordinary skill in the art would not be motivated to remove the extra pad since the circuit Luk discloses would not work without it.
Claims 2-3 and 6-12 inherit the subject matter from claim 1.
With respect to claim 13:	The prior art of record does not teach or reasonably suggest a flexible lighting apparatus comprising: a first layer, the first layer including a conductive material configured to connect to an LED die; a second layer, the second layer including an electrically insulating material; and a third layer positioned between the first and second layer, the third layer having a first terminal extended electrically connecting tab that extends outward beyond the first layer and the second layer, the first terminal extended electrically connecting tab including exposed solder pads, a number of the exposed solder pads equal to a number of colors of LEDs in the LED die.
Aeling et al. (US 2008/0062688 A1), considered the closest prior art, teaches a flexible lighting apparatus having a first layer, second layer, and third layer, but does not mention using exposed solder pads associated with LEDs of different colors.
Luk et al. (US 2005/0162850 A1), another close prior art, teaches a flexible lighting apparatus with exposed solder pads associated with LEDs of different colors.  However, Luk does not teach the first layer, second layer, and third layer as claimed and further differs from the invention by providing the different colors as different LED dies instead of in an LED die and does not have the same number of exposed solder pads as colors since there is an extra pad for a common line and one of ordinary skill in the art would not be motivated to remove the extra pad since the circuit Luk discloses would not work without it.
Claims 14-15, 18-20 inherit the subject matter from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875   

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875